ORDER

PER CURIAM.
Joe and Paula Vineyard appeal the judgment in this court-tried case. The trial court denied the Vineyards’ claims against Louis and Lenesse Greer for wrongful execution on a judgment in a possession action and for negligent misrepresentation relating to the Vineyards’ mobile home lease agreement with the Greers.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).